ORIGINAL                                                 05/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                         Case Number: OP 22-0193


                                        OP 22-0193


 STEVEN E. ROWE Sr.,
                                                                       i
                                                                       f "   ► libeam   Irnal)




                                                                           MAY 0 3 2022
              Petitioner,                                            Bowen (....feenwoo0
                                                                   Clerk of Supreme Court
                                                                      State of IVIontana
       v.
                                                                     ORDER
 MONTANA DEPARTMENT OF
 CORRECTIONS, and
 JENI NICHOLS, Program Administrator,
 CCP,

              Respondents.


       Self-represented Petitioner Steven E. Rowe, Sr., has filed a verified Petition for Writ
of Habeas Corpus, indicating that his sentence is longer than the law allows and that the
sentence violates double jeopardy. Rowe briefly explains that he was originally sentenced
to five years, and that after he served two years, "they added 2 more for a total of 7 years."
While Rowe has his Petition notarized, it is not clear whether he served the document on
the Attorney General for the State of Montana. Section 46-22-206(1), MCA; M. R. App.
P. 10(1). We amend the caption to include the Program Administrator for the Connections
Corrections Program, where Rowe is presently.
       We secured available electronic documents. On July 15, 2019, the Yellowstone
County District Court sentenced Rowe to the Department of Corrections (DOC) for a
suspended, five-year term for felony assault with a weapon. In this Judgment, the court
specifically stated:

              IT IS FURTHER ORDERED that Defendant will receive credit for
       time spent in pre-trial incarceration as follows: October 22, 2018 through
       December 27, 2018. In the event the Defendant's suspended sentence is
       revoked, the maximum term of incarceration that may be imposed is FOUR
       (4) YEARS TWO HUNDRED NINETY-EIGHT (298) DAYS.
      On December 21, 2021, the District Court revoked his 2019 sentence for felony
assault with a weapon and imposed a five-year term to the Department of Corrections
(DOC). The court awarded credit for tirne served from June 2 to December 21, 2021, and
awarded no street time credit. Upon review, we deem it appropriate to require a response
to Rowe's Petition. Therefore,
      IT IS ORDERED that that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for a writ of habeas corpus together with
appropriate documentary exhibits.
      The Clerk is directed to provide a copy of this Order to Program Adrninistrator Jeni
Nichols, jnichols@cccscorp.com; to counsel of record, along with a copy of his Petition;
and to Steven E. Rowe Sr. personally
                   -21-4
       DATED this 3? - day of May, 2022.




                                            2